UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA )
)
)
vs. )
) Criminal Action No. 93—418—04 (TFH)
)
JOSE NARANJO, )
)
Defendant. )
)
MEMORANDUM OPINION

Pending before the Court are Defendant Jose Naranjo’s pro se Motion Under Rule 60(1));
Alternatively 59(e) [ECF No. 611] (“Rule 60(b) Motion”) and pro se Motion to Vacate Judgment of
Conviction “Writ of Error” Under Title 28 U.S.C. § 1651(a), “The All Writs Act” [ECF No. 618]
(“Motion to Vacate Judgment of Conviction”). As explained below, this Court ﬁnds that Naranjo is
not entitled to relief under Rules 60(b) or 59(e) so his Rule 60(b) Motion will be denied. Naranjo’s
Motion to Vacate Judgment of Conviction will be dismissed without prejudice because this Court
lacks jurisdiction over the motion.

In 1995, Naranjo was convicted of drug conspiracy in violation of 21 U.S.-C. §§ 841(a)(1) and
846 and sentenced to life in prison. The DC. Circuit upheld his conviction and sentence on direct
appeal. United States v. Gaviria, l 16 F.3d 1498, 1530-35 (DC. Cir. 1997), cert. denied, 522 US.
1082 (1998). In 1999, Naranjo ﬁled a pro se motion for relief under 28 U.S.C. § 2255, asserting ﬁve
claims: (1) his counsel failed to effectively evaluate the evidence against him; (2) his counsel was
ineffective because he failed to hear or was prevented from listening toevidence against him; (3) the
government withheld exculpatory evidence; (4) perjured testimony was presented during trial; and

(5) the government violated 18 U.S.C. § 201(c) by wrongfully inducing witness testimony. See Mot.

to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [ECF No. 489]. This Court
denied Naranjo’s motiOn in its entirety and ordered that the motion be dismissed with prejudice. See
Order Denying Mot. to Vacate, Set Aside, or Correct Sentence Pursuant to 28 U.S.C. § 2255 [ECF
No. 526]. In 2000, the DC. Circuit denied Naranjo’s petition for a certiﬁcate of appealability
because it found that he had “not made a substantial showing of the denial of a constitutional right.”
United States v. Naranjo, No. 006028, 2000 WL 11279301, at *1 (DC. Cir. Aug. 16, 2000) (citing
Slack v. McDaniel, 529 US. 473 (1999)). The DC. Circuit later denied Naranjo’s motion for
rehearing or alternatively to amend his § 2255 motion to include a new claim. United States v.
Naranjo, 254 F.3d 311 (DC. Cir. 2001) (per curiam), cert. denied, 534 US. 1033 (2001).

In August of 2013, Naranjo tiled a “Motion to Vacate Judgment for Lack of Subject Matter
Jurisdiction; Petition for Relief Under 28 U.S.C. § 2241; Alternative Petition for Writ of Error Coram
Nobis; or Audit Querela or by Rule 60(b)” [ECF No. 600], seeking an order vacating his sentence and
immediately releasing him from incarceration due to this Court’s alleged failure to rule on a pretrial
motion he ﬁled in 1994. This Court construed that motion as a second or successive § 2255 petition
and dismissed the motion for lack of jurisdiction because Naranjo had not received certiﬁcation from
the DC. Circuit as required by 28 U.S.C. § 2244. United States v. Naranjo, Crim. Action No. 93»
418—04 (TFH), 2014 WL 4251284 (D.D.C. Aug. 22, 2014), Opinion amended and superseded, 2014
WL 5408414 (D.D.C. Nov. 3, 2014).

On October 31, 2014, Naranjo ﬁled his Motion Under Rule 60(b); Alternatively 59(e) [ECF -
No. 611]. Naranjo asks this Court to reconsider its recharacterization of his Motion to Vacate
Judgment for Lack of Subject Matter Jurisdictimi as a second or successive § 2255 motion, arguing
that the decision was in error because “according to Court records the original § 2255 motion was

denied without prejudice.” Id. at 1. Because the instant motion was not ﬁled within 28 days of entry

_2-

of the judgment, Naranjo is not entitled to relief under Rule 59(e). Fed. R. Civ. P. 59(e) (“A motion
to alter or amend a judgment must be fried no later than 28 days after the entry of the judgment”).
The only provisions of Rule 60 that couid potentially entitle Naranjo to relief are subsections (b)(i)
and (b)(6), which provide as follows: “On motion and just terms, the court may relieve a party or its
legal representative from a ﬁnal judgment, order or proceeding for the following reasons: (1) mistake,
inadvertence, surprise, or excusable neglect; . . . or (6) any other reason that justiﬁes relief.”
Although this Court understands Naranjo’s confusion regarding the disposition of his ﬁrst § 2255
motion due to an incorrect statement on the docket sheet indicating that the motion was “dismissed
without prejudice,” as explained above, the motion was denied in its entirety and dismissed with
prejudice. See Order Denying Mot. to Vacate, Set Aside, 0r Correct Sentence Pursuant to 28 U.S.C.
§ 2255 [ECF No. 526}. Accordingly, Naranjo’s Motion to Vacate for Lack of Subject Matter
Jurisdiction was properly recharacterized as a successive § 2255 motion over which this Court did not
have jurisdiction. This Court ﬁnds that Naranjo’s claim is without merit, and his Rule 60(1)) Motion
will therefore be denied.

On February 25, 2015, Naranjo ﬁled a Motion to Vacate Judgment of Conviction “Writ of
Error” Under Title 28 U.S.C. § 1651(a), “The All Writs Act” [FCF No. 618], arguing that his
conviction was:

(a) [in} Violation of due process clause; (b) the judgment of conviction was never

authorized under federal law; (c) the court lacked subject matter jurisdiction to

prosecute and impose judgment of conviction; (d) the facts present an issue of

actual innocence as to the charged offense(s) for which he was convicted; and

(e) the conviction has had avers [sicj and long term effects to and upon the
Petitioner present day legal situation.

Id. at 1. Although Naranjo does not label it as such, this Court construes the motion as a successive
§ 2255 petition. See United States v. Tchibassa, 762 F. Supp. 2d 3, 7 (D.D.C. 20] l) (“Regardless of

how a pro se prisoner styles his motion, a court must review the motion based on its substance.”
_ 3 _

(quoting United States v. Alters, 519 F. Supp. 2d 94, 95 (D.D.C. 2007))). “[A]n attack on a
prisoner’s conviction or sentence is tantamount to a § 2255 motion.” Alters, 519 F. Supp. 2d at 96.
Once the district court has adjudicated a defendant’s ﬁrst § 2255 motion, it lacks jurisdiction to hear
any “second or successive” § 2255 motion without certiﬁcation by the court of appeals. 28 U.S.C.
§ 2244(b)(3)(A) (“Before a second or successive application permitted by this section is ﬁned in the
district court, the applicant shall move in the appropriate court of appeals for an order authorizing
the district court to consider the application”). This Court may, “in the interest of justice,” transfer
Naranjo’s motion to the DC. Circuit to determine whether it will be allowed. See 28 U.S.C. § 1631.
This Court declines to do so, however, because Naranjo fails to meet the standards for certiﬁcation.
A petitioner seeking leave to ﬁle a successive § 2255 must Show either (I) “new evidence . . .
sufﬁcient to establish by clear and convincing evidence that no reasonable factﬁnder would have
found the movant guilty of the offense” or (2) “a new rule of constitutional law, made retroactive to
cases on collateral review by the Supreme Court, that was previously unavailable.” 28 U.S.C.
§ 2255(h). Naranjo has shown neither.

For the foregoing reasons, the Court will deny Naranjo’s Motion Under Rule 60(b);
Alternatively 59(e) [ECF No. 611] and dismiss without prejudice Naranjo’s Motion to Vacate

Judgment of Conviction “Writ of Error” Under Title 28 U.S.C. § 1651(a), “The All. Writs Act” [ECF

No. 618].I

l Naranjo may ﬁle a request for permission to ﬁle a successive § 2255 motion with the United

States Couit of Appeals for the DC. Circuit without authorization from this Court.
_ 4 _

June 

CC:

An appropriate order will accompany this memorandum opinion.

,2015

 

SENIOR UNITED STATES DIST CT JUDGE

Jose Naranjo

Reg. No. 21431-053
FCI Coleman II
PO. Box 1034
Coleman, FL 33521